Citation Nr: 0112749	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-13 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss with 
tinnitus.

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for right knee 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from May 1942 to October 
1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
VA has also secured all VA records that the appellant has 
indicated are pertinent to his claim, and VA has satisfied 
its duty with respect to such records and with receipt of 
sufficient information to proceed.  VA's duty to assist the 
claimant in this regard accordingly has been satisfied.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b) and (c)).  In addition, the appellant has 
been advised of the evidence that would be necessary for him 
to substantiate his claim, by means of the statement of the 
case, which was issued during the appellate process.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified at 38 
U.S.C. § 5103(a)).  The requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of the appellant's claims, have been satisfied.


FINDINGS OF FACT

1.  PTSD is not shown.

2.  Competent medical evidence has not been presented showing 
that mild to profound sensorineural hearing loss bilaterally 
with tinnitus was caused by active military service.
3.  Cataract of both eyes was diagnosed on VA eye examination 
in February 2000, but has not been related to service by 
competent medical evidence.

4.  Chronic right knee strain was diagnosed on VA examination 
in February 2000 and an x-ray study of the right knee was 
negative for arthritis; chronic right knee strain has not 
been related to service by competent medical evidence.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304(f) (2000).

2.  Hearing loss with tinnitus was not incurred in, or 
aggravated by, service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

3.  Cataract of both eyes was not incurred in, or aggravated 
by, service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).

4.  Right knee disability, to include arthritis, was not 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).

Service connection is presumed if a veteran manifests a 
chronic disease, such as arthritis or sensorineural hearing 
loss, to a degree of at least 10 percent within one year 
after separation from service.  38 U.S.C.A. § 1112 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

PTSD

Service connection for post-traumatic stress disorder 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125 (presumed to include the 
adequacy of the post-traumatic stress disorder symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (2000).  According to 
38 C.F.R. § 4.125 (2000), if the diagnosis of a mental 
disorder does not conform to the DSM-IV or is not supported 
by the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  


The appellant served honorably in the U.S. Army during World 
War II in Normandy, Northern France, Rhineland, and Central 
Europe.  He received the EAMETO (European, African, Middle 
Eastern Theater of Operations) Medal and Good Conduct Medal.  
The appellant's military occupational specialty was noted as 
"cook" on Form DD 214.

The appellant seeks service connection for PTSD.  The veteran 
has stated that there was combat.  We are not sure that he 
was claiming that he was in combat.  The service medical 
records are negative for PTSD and there is little post 
service medical evidence of PTSD.  The Board is aware that 
one VA examiner noted a diagnosis of PTSD.  However that same 
examiner added that the diagnosis of PTSD was pending 
psychological consultation.  We conclude that this examiner's 
notation was not a final diagnosis and that any actual 
diagnosis was dependent on the subsequent consultation.

A VA PTSD examination was conducted in February 2000.  The 
appellant reported PTSD-type symptoms, but the examiner 
concluded that he did not "manifest sufficient symptoms to 
meet the diagnostic criteria for post traumatic stress 
disorder."  The examiner noted that the appellant's history 
disclosed him to be a functional individual over the last 55 
years and that, more recently, medical notes showed no 
evidence of mental or psychological symptoms.

The Board accepts as credible the appellant's statements with 
respect to his PTSD-type symptoms.  We note that he appellant 
is competent to report his such symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 5 Vet.App. 
211 (1993).  Moreover, service connection may not be 
predicated on lay assertions of medical causation or medical 
diagnosis.  Lathan v. Brown, 7 Vet.App. 359, 365 (1995); 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Therefore, absent a 
medical diagnosis for PTSD, the preponderance of the evidence 
is simply against the claim.  We note that without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented.  See Brammer 
v. Derwinski, 3 Vet.App. 233, 225 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  Furthermore, the 
Board concludes that the assessment of no PTSD is more 
probative than the earlier statement of PTSD pending further 
consultation.  We conclude that a firm statement is more 
probative than a provisional diagnosis.

Accordingly, service connection for PTSD is denied.  Because 
it is determined that the veteran does not have PTSD, the 
provisions of 38 U.S.C.A. § 1154 would tend to establish that 
he may have been exposed to a stressor.  However, the 
provisions of section 1154 do not establish the presence of 
current disability.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (2000).

Hearing loss with Tinnitus

The appellant seeks service connection for hearing loss and 
tinnitus.  He contends that this disability arose due to 
"bomb blast and artillery fire" while on active duty in the 
Army during World War II.  He has reported that, at the time 
of his discharge, he was told he had hearing loss.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).

Service medical records show that on induction examination in 
May 1942, the appellant's hearing was recorded as 20/20 for 
both the left and the right ears, and no clinical abnormality 
of the ears was found on examination.  On separation 
examination in October 1945, hearing was recorded as 15/15 in 
each ear, and again no clinical abnormality of the ears was 
found.  Form DD 214 shows that the appellant served as a cook 
in the U.S. Army; battles or campaigns cited therein were 
"Normandy, Northern France, Rhineland, and Central Europe."  
His decorations and awards were the EAMETO Medal and Good 
Conduct Medal.

In December 1999, the appellant requested service connection 
for hearing loss with tinnitus along with a VA hearing 
examination.  In February 2000, a VA audiological examination 
was conducted.  The appellant reported that the was exposed 
to artillery and small arms fire, as well as, general combat 
noise during his active service.  Following service 
discharge, the appellant stated that he worked in a paper 
mill for 35 years where he had some noise exposure and that 
he used hearing protection intermittently.  Audiometry 
testing revealed puretone thresholds in the 500, 1000, 2000, 
3000, and 4000 Hertz frequencies of 30, 50, 75, 105 and 95 in 
the right ear, respectively, with 20 percent speech 
discrimination.  In the left ear, the puretone  thresholds 
for the same frequencies, respectively, were 35, 50, 70, 85 
and 85 with 20 percent speech discrimination.  The diagnosis 
was mild to profound sensorineural hearing loss bilaterally 
and tinnitus of unknown etiology.

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against service connection 
for hearing loss and tinnitus.  Although a hearing loss 
disability as defined by the VA has been shown, there is no 
documented evidence of hearing loss in service or for more 
than 50 years following service.  Additionally, the Board 
notes that the appellant has not averred that his hearing 
loss and tinnitus began in service; but rather, he contends 
that his current hearing loss disorder and tinnitus must have 
been caused by his active military service, in particular, a 
bomb blast and artillery fire.  While the appellant is 
competent to report symptoms of hearing loss, as this comes 
to him through the senses, he is not competent as a lay 
person to provide opinions on medical causation.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994)(veteran is competent to 
report that on which he has personal knowledge); Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992) (veteran is not competent to 
offer opinions on medical diagnosis or causation).  Moreover, 
service connection may not be predicated on lay assertions of 
medical causation.  Grottveitt supra.

Accordingly, in view of the above, service connection for 
hearing loss with tinnitus is denied.  For the reasons 
discussed above, the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).  To 
the extent that the veteran may have been exposed to noise 
during service, the Board accepts that he may have been 
exposed to noise consistent with the nature and circumstances 
of wartime service.  See 38 U.S.C.A. § 1154(a) and 
38 U.S.C.A. § 1154(b).  However, there remains an absence of 
evidence of hearing loss during service or within 1 year of 
separation and there is the absence of competent evidence 
relating post service hearing loss disability to service. 

Cataract of Both Eyes

The appellant seeks service connection for cataract of both 
eyes.  He contends that this disability was caused by working 
in kitchens and tent kitchens with poor lighting during the 
war.  Under these circumstances, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against 
service connection for cataract of both eyes.  Service 
medical records are negative for cataract, as well as, other 
eye disorders and there is no post service evidence showing 
the onset of cataract soon after service discharge.  The 
first evidence of cataract of the eyes was on VA eye 
examination in February 2000.

The Board acknowledges the appellant's belief that a causal 
relationship exists between the development of cataracts and 
working in dimly lit spaces in service and again find that he 
is competent to state that he has had worsening vision over 
the years.  See Layno supra.  However, as a lay person, the 
appellant is not competent to offer opinions on medical 
causation.  See Espiritu supra.

Accordingly, absent medical evidence establishing a nexus, or 
link, between cataracts and the alleged in-service 
surroundings (poor lighting), the preponderance of the 
evidence is against the claim.  For the reasons discussed 
above, the evidence in this case is not so evenly balanced so 
as to allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (2000).

Right Knee Disability

The appellant seeks service connection for right knee 
disability, namely, arthritis.  He contends that he sustained 
a right knee injury while stationed in Radon, England.

After reviewing the evidence of record, the Board finds that 
the weight of the evidence is against entitlement to service 
connection for right knee disability.  Service medical 
records are negative for complaints or findings relative to a 
right knee injury and there is no post service medical 
evidence of right knee problems.  The first objective 
evidence of knee disorder is on VA examination dated February 
2000.  At this examination, the appellant reported a history 
of arthritis of the right knee, but denied right knee trauma.  
Pertinent diagnoses included chronic right knee strain.  An 
x-ray study of the right knee was negative for arthritis.

While the appellant believes that his right knee problems are 
due to service, there is no competent medical evidence of 
record relating the diagnosis for chronic right knee strain 
to his period of service.  As indicated above, the appellant 
is not competent to offer opinions on medical causation and 
the Board may not accept unsupported lay speculation with 
regard to medical issues.  See Espiritu supra.   Moreover, 
service connection may not be predicated on lay assertions of 
medical causation.  Grottveitt supra.

Accordingly, service connection for right knee disability, to 
include arthritis, is denied.  For the reasons discussed 
above, the evidence in this case is not so evenly balanced so 
as to allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (2000).  More specifically, 
there is no competent evidence of a chronic right knee 
disorder in service; there separation examination disclosed 
that there were no musculoskeletal defects and the veteran 
had no complaints; there is no competent evidence of a right 
knee diagnosis in proximity to service; there is no evidence 
eof continuity of symptomatology; and there is no competent 
evidence linking the disorder to service.


ORDER

Service connection for PTSD is denied.

Service connection for hearing loss with tinnitus is denied.

Service connection for cataracts of both eyes is denied.

Service connection for right knee disability, to include 
arthritis, is denied.




		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

